Examiner’s Amendment
1.	An Examiner's Amendment to the record appears below to correct the typo errors. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
Authorization for this examiner’s amendment was given by Mr. Winn via a telephone on September 14, 2022.

2.	The application has been amended as follows:
	In claim 6, line 1, replacing “claim 5” with --claim 1--.
	In claim 6, at the end of claim, replacing “;” with --.--.
	In claim 16, line 1, replacing “claim 15” with --claim 11--.
	In claim 16, at the end of claim, replacing “;” with --.--.


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).







/Viet D Vu/
Primary Examiner, Art Unit 2448
9/14/22